Title: Richard Bland Lee to Thomas Jefferson, 2 August 1819
From: Lee, Richard Bland
To: Jefferson, Thomas


          
             Sir,
            Washington August 2d 1819
          
          Having been unexpectedly called upon to deliver an oration commemorative of the declaration of our Independence in consequence of Mr Wirt from other engagements being prevented from performing the task on the  5th July last, I deemed it most proper to confine myself to a narrative of the difficulties which attended the birth and impeded the progress of our nation, than to indulge in Speculations on the theory and principles of our government. In doing this I endeavored to avoid the mentioning of names as much as possible being disposed rather to bestow praise on the general virtue and wisdom of my Countrymen, than to eulogise at their expence a few particular Individuals. Therefore only such persons are mentioned who were necessarily connected with the events narrated from their official Stations. Of course from the Conspicuous posts which you have filled, and the important events Connected with your public conduct, Your name has been introduced amongst others like yourself distinguished for their services and virtues. And this task has been performed without regard to those unhappy party feuds which so long divided our country, but which I trust are now forever banished from our Land, and that the only contest amongst our fellow citizens hereafter will be “who shall most faithfully serve their Country, who most valiantly fight its Battles.”
          The necessary mentioning of your name must be my apology for troubling you with this letter, and of sending therewith a copy of the oration which I beg you to accept of as a token of my very great respect—With most sincere wishes for the continuance of your life and happiness I am yr most obt Sert
          
            Richard Bland Lee
          
        